ALLOWANCE
Election/Restrictions
	The previous restriction is withdrawn in view of Applicant’s amendments. Claims 27-30 are rejoined.
	Claims 2-4 and 6 have been canceled by Applicant.
	Claims 1, 5, 7-14, 23, 25, and 27-30 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Pursley on June 30, 2022.

The application has been amended as follows: 
Please replace the claims with the following claim set:

Claim 1 (Currently Amended): A composition comprising:
a) from about 30 to about 50 parts by weight of one or more epoxy resins having on average more than one epoxy functional group per molecule;
b) from about 2 to about 7 parts by weight of one or more curing agents for epoxy resins; and
c) i) a mixture of from about 3 to about 12 parts by weight of one or more block co-polymers having one or more polyamide blocks and one or more polyether blocks, and from about 5 to about 15 parts by weight of one or more co-polyamides;and
d) from about 5 to about 20 parts by weight of one or more elastomers.

Claims 2-4 (Cancelled)

Claim 5 (Previously Presented): A composition according to claim 1, wherein the molar ratio of c) i) the one or more block co-polymers having one or more polyamide blocks and one or more polyether blocks to the one or more co-polyamides or the one or more copolyamide sections and one or more polyether blocks in the copolymer is from about 2:1 to 1:6.

Claim 6 (Cancelled)

Claim 7 (Currently Amended): A composition according to claim 1 [[6]], which includes one or more nucleators and/or blowing agents.

Claim 8 (Currently Amended): A composition according to claim 1 [[2]], wherein the melting point of the one or more co-polyamides is about 140 °C or less.

Claim 9 (Previously Presented) A composition according to claim 1, wherein the one or more block co-polymers having one or more polyamide blocks and one or more polyether blocks comprise polyether blocks of polyalkylene oxides.

Claim 10 (Previously Presented): A composition according to claim 1 wherein the one or more co-polyamides comprise random copolymers containing at least two different amide units.

Claim 11 (Currently Amended): A composition according to claim 1[[2]], including one or more core shell rubbers.

Claim 12 (Previously Presented):  A composition according to claim 10, including one or more adhesion promoters.

Claim 13 (Previously Presented):  A composition according to claim 5, including one or more thixotropes.

Claim 14 (Currently Amended): A composition according to claim 1, wherein the one or more curing agents is a latent curing agent which is heat activatable.

Claims 15-22 (Cancelled)

Claim 23 (Previously Presented): An article comprising a film or foamable structure containing the composition according to claim 1.

Claim 24 (Cancelled)

Claim 25 (Previously Presented): An article comprising a substrate wherein a portion of at least one surface of the substrate has an uncured composition according to claim 1, disposed thereon.

Claim 26 (Cancelled)

Claim 27 (Previously Presented):  A method comprising applying a composition according to claim 1, to a first substrate, contacting a second substrate with the first substrate with the applied composition disposed between the substrates, and exposing the contacted substrates to temperatures at which the applied composition cures and the substrates are bonded together.

Claim 28 (Previously Presented): The method of claim 27, wherein the contacted substrates are exposed to temperatures of at least about 100 °C to cause curing of the composition.

Claim 29 (Previously Presented): The method of claim 28, wherein the composition is applied to the substrate by an extrusion process. 

Claim 30 (Previously Presented): The method of claim 28, wherein the composition is applied in a thickness of less than 1mm.

The following is an examiner’s statement of reasons for allowance:
The prior art, taken alone or in combination, fails to teach or fairly suggest the specific composition claimed in claim 1.
The closest prior art reference is considered to be WO 03063572 A2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746